DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed 8/8/22.  Claims 10-22 were pending in the previous action.  No claims have been added or deleted. No claims have been amended. Accordingly, claims 10-22 have been examined and are pending.  

Response to Arguments
Applicant’s arguments, filed 8/8/22, with respect to the rejections of claims 10-22 under 35 USC §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2020/0374974 A1)  in view of Porter et al (US 2020/0379805 A1) 
Re: Claim 10  Sun teaches an apparatus for multi-access edge computing (MEC) (Sun: “MEC orchestration platform”), comprising: 
a communication interface to interface with … a plurality of service providers, (Sun : [0011] “…when a user equipment located in the edge region of the RAN requests a session to support an application workload that may benefit from computation at an edge node … the MEC orchestration platform may utilize the MEC resources shared by the one or more third-party providers; [0013] – [0014] ref FIGs 1A-D  ) 
receiv[ing] … a request for service that includes a workload (Sun: [0014] ref FIG 1B;  [0024] ref FIG. 1B, #130 “MEC orchestration platform may receive information related to a requested MEC session to support an application workload for a user equipment in communication with a base station located in the edge region of the RAN”);  and receiv[ing] a service level agreement (SLA) or an acceptance of a SLA for distributive servicing of the workload by one or more of the plurality of service providers including one or more of the  plurality of edge computing devices; (Sun : Abstract: “The orchestration device may receive information related to a requested MEC session to support an application workload for a user equipment in communication with a base station located in the edge region of the RAN and assign at least a portion of the application workload to the MEC host based on a profile for the MEC host and a service level agreement specifying one or more performance requirements associated with the application workload.”  [0069] ref FIG. 5, process 500 may include assigning at least a portion of the application workload to the MEC host based on the profile for the MEC host and a service level agreement specifying one or more performance requirements associated with the application workload (block 540)
translat[ing] the workload into a set of functions or tasks; (Sun : [0014] As shown in FIG. 1C, the MEC orchestration platform may assign one or more application workloads associated with the requested MEC session(s) across the MEC hosts and/or the shared MEC hosts located in the edge region of the RAN; [0029] “… the MEC orchestration platform may divide an application workload into multiple smaller portions, partitions, slices, and/or the like, and the multiple smaller portions may be distributed to different MEC hosts” ) and
schedul[ing] servicing of the functions or tasks with the one or more service providers, including the one or more edge computing devices, in accordance with the SLA. ( Sun : [0014] As shown in FIG. 1B, the MEC orchestration platform may … manage the allocation, access, management, and/or coordination of the requested MEC sessions across the MEC hosts and/or the shared MEC hosts located in the edge region of the RAN … As shown in FIG. 1C, the MEC orchestration platform may assign one or more application workloads associated with the requested MEC session(s) across the MEC hosts and/or the shared MEC hosts located in the edge region of the RAN.)
Sun does not explicitly teach:
a communication interface to interface with a user agent and a plurality of service providers and receiv[ing], from the user agent, a request for service and a service level agreement (SLA) 
Porter teaches:
a communication interface to interface with a user agent (Porter: FIG 1, GUI and API) and a plurality of service providers and receiv[ing], from the user agent, a request for service and a service level agreement (SLA)  (Porter: [0031] A user may provide information (e.g. streaming data job, job placement and/or migration information, such as user-defined migration and/or parameters therefor) to cloud service 102 … by using cloud service GUI 130 to upload or otherwise transmit the information to cloud service 102; [0041] A front end server may provide .. cloud service GUI 130 and application programming interfaces (APIs) for customer service requests, manage data and/or computing resources, etc …. A front end server may receive, for example, customer streaming data jobs, placement and migration criteria (e.g. policies specifying constraints), user-defined migration, performance requirements (e.g. in service level agreements (SLAs))” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Porter re: a user “agent” (interface/API ) for receiving service requests and associated SLA’s from a user with those of Sun re: receiving service requests including workloads and associated SLA’s (Sun: [0014], [0024], [0026]  ref FIG 1B)  since Porter simply makes explicit a mechanism by which service requests are received in this manner. 
Claim 18 does not teach or define any new limitations above claim 10, except
(i) manag[ing] a set of workers disposed at edges of a network, wherein a worker of the set of workers is equipped to service at least a function or a task of [the] workload 

(ii) register[ing] workers with the decentralized contracting system, wherein each registration includes capabilities of the corresponding worker;  and
(iii) submit[ting] one or more bids to service the function or task of the workload, wherein a bid of the one or more bids for the function or task of the workload includes service performance indicators  However, 
Sun teaches: 
(i)  manag[ing] a set of workers disposed at edges of a network, wherein a worker of the set of workers is equipped to service at least a function or a task of [the] workload (Sun:  [0014] As shown in FIG. 1B, the MEC orchestration platform may … manage the allocation, access, management, and/or coordination of the requested MEC sessions across the MEC hosts and/or the shared MEC hosts located in the edge region of the RAN; [0016] “…the MEC orchestration platform may include a system-level management component that may maintain an overall view of the MEC system (e.g., including the MEC hosts that are deployed in the MEC system, the MEC resources that are available in the MEC system, a topology of the MEC system, and/or the like) and one or more host-level management components that are configured to manage MEC functionality associated with a particular MEC host and one or more application workloads that are executing on the particular MEC host; [0039]-[0041] ref FIG 2, “MEC orchestration platform 235 includes one or more devices configured to manage information related to application workloads that are associated with UEs 210 and processed on one or more MEC hosts located in proximity to UEs 210. For example, in some implementations, MEC orchestration platform 235 may include a system-level management component that may maintain an overall view of a MEC system …  and a host-level management component to manage MEC functionality associated with a particular MEC host 230 and one or more application workloads that are executing on the particular MEC host 230.”) 
(ii) register[ing] workers with the decentralized contracting system, wherein each registration includes capabilities of the corresponding worker; (Sun : [0014] “… as shown in FIG. 1A, the shared MEC hosts may communicate with the MEC orchestration platform to register available MEC resources to be shared with the network provider, and the MEC orchestration platform may cause a profile for each of the shared MEC hosts to be registered; [0017]-[0018] ref FIG 1A MEC resource registration “may indicate one or more performance capabilities of the available MEC resources (e.g., a maximum latency, a minimum processing speed, security capabilities, specialty processing capabilities, and/or the like)”  and
(iii) submit[ting] one or more bids to service the function or task of the workload, wherein a bid of the one or more bids for the function or task of the workload includes service performance indicators  (Sun : [0014] ref FIG. 1B, “the MEC orchestration platform may receive information related to one or more MEC sessions that are requested by the user equipments and manage the allocation, access, management, and/or coordination of the requested MEC sessions across the MEC hosts and/or the shared MEC hosts located in the edge region of the RAN … based on a bidding or auction process in which the MEC orchestration platform may submit a work order related to the requested MEC session(s) to the MEC hosts and the shared MEC hosts located in the edge region, which may submit bids for the work order based on profile information; [0069] ref FIG. 5, process 500 may include assigning at least a portion of the application workload to the MEC host based on the profile for the MEC host and a service level agreement specifying one or more performance requirements associated with the application workload (block 540) …. the portion of the application workload may be assigned to the MEC host based on a bid to service the application workload from the MEC host …the bid may indicate an offered cost for executing the portion of the application workload using the available MEC resources provided by the MEC host, an offered quality of service for executing the portion of the application workload using the available MEC resources provided by the MEC host….)  Therefore similar reasons for rejection apply. 
Re:  Claim 11 Sun  teaches wherein the service allocation module is [configured] to create an execution plan to manage the one or more service providers for servicing the functions or tasks of the workload. (Sun : [0039] ref FIG 2, “RAN 220 may perform network control, scheduling, and/or network management functions (e.g., for other RAN 220 and/or for uplink, downlink, and/or sidelink communications of UEs 210 covered by RAN 220). In some implementations, RAN 220 may apply network slice policies to perform the network control, scheduling, and/or network management functions.)
Re: Claim 12 Sun  teaches the apparatus of claim 11 further comprising an execution management module operated by the one or more computer processors to, based on the execution plan, manage the one or more service providers for servicing the functions or tasks of the workload. (Sun : [0014] As shown in FIG. 1B, the MEC orchestration platform may … manage the allocation, access, management, and/or coordination of the requested MEC sessions across the MEC hosts and/or the shared MEC hosts located in the edge region of the RAN;  [0016] “the MEC orchestration platform may include a system-level management component that may maintain an overall view of the MEC system (e.g., including the MEC hosts that are deployed in the MEC system, the MEC resources that are available in the MEC system….) and one or more host-level management components that are configured to manage MEC functionality associated with a particular MEC host and one or more application workloads that are executing on the particular MEC host”) 
Claim 20 does not teach or define any new limitations above claim 12. Therefore similar reasons for rejection apply. 
Re: Claim 13 Sun  teaches the apparatus of claim 12 wherein the execution plan includes a security plan, and the execution management module is to manage the one or more service providers for servicing the functions or tasks of the workload accord to the security plan. (Sun : [0027]-[0029]  ref FIG 1C, “MEC orchestration platform may independently determine one or more MEC hosts that are best suited to support the application workload based on the performance requirements and/or constraints associated with the application workload, the performance metrics indicated in the profiles associated with each MEC hosts, charging rules that are in place for each of the MEC hosts, security policies that are enforced and/or enforceable by each of the MEC hosts …. the security measures enforced by the MEC orchestration may include distributing the application workloads in a manner whereby a single shared MEC host does not receive a full application workload ….to ensure that no third-party provider has access to a full block of work, the MEC orchestration platform may divide an application workload into multiple smaller portions, partitions, slices, and/or the like, and the multiple smaller portions may be distributed to different MEC hosts …. The network operator may establish a trust relationship with the TEE running in the shared MEC host(s), and the TEE may enforce any security policies that are applied to application workloads running on the shared MEC hosts”) 
Claim 21 does not teach or define any new limitations above claim 13.  Therefore similar reasons for rejection apply. 
Re: Claim 14 Sun  teaches The apparatus of claim 12, wherein the execution management module is to record at least data related to the one or more service providers for servicing the functions or tasks of the workload. (Sun : [0014] ref FIG. 1D; [0031] ref FIG. 1D “the MEC orchestration platform may receive information related to one or more performance metrics for the MEC sessions that are processed using the aggregated MEC resources associated with the various MEC hosts located in the edge region of the RAN”)
Re: Claim 15 Sun  teaches the apparatus of claim 12, including monitoring performance for compliance with a SLA (Sun : [0014] ref FIG. 1D)
Sun does not explicitly teach:
a telemetry module to collect telemetry and statistics data produced one or more service providers for servicing the functions or tasks of the workload, to be used for validating the SLA has been fulfilled. 
Porter teaches:
a telemetry module to collect telemetry and statistics data produced one or more service providers for servicing the functions or tasks of the workload, to be used for validating the SLA has been fulfilled (Porter : [0048] Data collector 122 may be configured … to collect, store and provide access to information of interest to workload placement manager 104 and workload migration manager 106, such as workload performance statistics 127 ….”; [0049] Cloud service 102 may provide, among other cloud services, data stream processing services. …. A stream analytics service may provide an event-processing engine to process/examine data streaming from one or more devices … [including] real-time analytics on device telemetry; [0071]-[0073] Ref Fig 1; [0110] ref FIG 7, “migration criteria analyzer 116 analyzes workload performance statistics 127 and criteria 126 periodically collected by data collector 122 and stored in storage 108 to determine that: (1) edge computing devices cannot handle computational load)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Porter re: collection of telemetry and statistics (analytics) data to validate SLA (Porter: [0110]) with those of Sun re: SLA compliance (Sun : [0014] ref FIG. 1D) in order to determine “whether improvements may be made to stream processing performance, such as efficiency, cost-effectiveness, etc.”  (Porter: [0073]) and to provide for task migration when  “edge computing devices cannot handle computational load” (Porter: [0110]). 
Claim 22 does not teach or define any new limitations above Claim 15.  Therefore similar reasons for rejection apply. 
Re: claim 16 Sun  teaches the apparatus of claim 10, wherein to receive an SLA or an acceptance of the SLA comprises to receive an acceptance of the SLA subsequent to the receipt of the request, the SLA being proposed to the user agent in response to the receipt of the request after the translation of the workload into the functions or tasks, and to schedule being performed in response to the receipt of the acceptance of the SLA. (Sun : [0105] ref FIG 4 “At step 404, the SLA system receives offers from nodes in the datacenter indicating initial network resources available at each node. The offers may be received directly from the nodes 114 at the SLA system, or may be received from the CMS after the CMS receives the offers from the nodes. Each offer indicates current network resources that are available at the node. …. It is noted that the offers at step 404 may be received prior to or after receiving a tenant request and/or the networking SLA. For example, the offers may be received in response to a tenant request in one embodiment. In another embodiment, each node may issue an offer periodically. The SLA system may use a previously received offer to evaluate a later-received SLA specification.
Re: Claim 17 Sun  teaches the apparatus of claim 10, wherein the edge computing devices comprise[ ] an edge server dispose[d] at an edge of a network (Sun : [0013] ref FIGs 1A-D  -Shared MEC Hosts)
Re: Claim 19  Sun  teaches the apparatus of claim 18  wherein the SLA includes resources to perform the workload, performance parameters for the workload), quality of service (QoS) for the workload, or cost for performing the workload (Sun: [0070] the MEC orchestration device may further transmit, to a set of MEC hosts located in the edge region of the RAN, a request to record a transaction for the portion of the application workload assigned to the MEC host in a distributed ledger  … the transaction may indicate whether one or more actual performance metrics for the portion of the application workload assigned to the MEC host satisfy the one or more performance requirements specified in the service level agreement. …. the transaction for the portion of the application workload assigned to the MEC host may be processed based on an offered cost indicated in a bid for the application workload, a degree to which one or more actual performance metrics for the application workload met an offered quality of service…”).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure re: Multi-Access Edge Computing 
Gazier et al (US 2018/0077080 A1) (Abstract A method for adaptive and intelligent Network Functions Virtualization (NFV) workload placement includes monitoring operation of a network with resources including one or more Virtual Network Functions (VNFs) and microservices; responsive to a request for a service in the network, decomposing the service into interconnected functional atoms, with the functional atoms located in one or more network domains including one or more of different data centers in the network and a user device associated with the service, wherein the functional atoms are decompositions of the VNFs and the microservices into a smaller level of functionality than the VNFs and microservices, wherein the functional atoms are based on isolability, observability, and measurability; and instantiating the service in the network based on the determined placement of the functional atoms. ; [0010] “…a method for adaptive and intelligent Network Functions Virtualization (NFV) workload placement includes monitoring operation of a network with resources including one or more Virtual Network Functions (VNFs) and microservices; responsive to a request for a service in the network, decomposing the service into interconnected functional atoms, with the functional atoms located in one or more network domains including one or more of different data centers in the network and a user device associated with the service…”; [0054]-[0056] ref FIG 5, NFV workload placement …. For the decomposing, the service can be split into different combinations of functional atoms at different locations and assigned associated costs for each of the combinations”
Senarath et al (US 2019/0052579 A1)( [0014] FIG. 4 is a block diagram illustrating an example ETSI NFV MANO compliant management and orchestration service;  [0038] Mobile-edge Computing allows cloud application services to be hosted alongside virtualized mobile network elements in data centers that are used for supporting the processing requirements of the Cloud-Radio Access Network (C-RAN).  [0048] ref FIG. 4, the NFV-MANO system allows for the management of NFV instantiation and modification ….VNF catalog 440 may contain templates for the instantiation of different classes of VNFs. A particular VNF, after being instantiated, may be referred to as a VNF instance, and its attributes may be stored in VNF instances repository 442.  [0052] ref FIG 5, ETSI GS NFV-MAN 001: “Management and Orchestration v1.1.1” (December 2014))
Caufield et al (US 2015/0040133 A1)( [0035] In the second stage, the WLM system sends the workload to the parallel engine that spawns processes (worker processes) corresponding to tasks or subtasks to complete the workload. In the second stage, the workload is fully started (as opposed to semi-started in stage 1). The WLM server places workloads in run queues during stage 1, based on workload classification rules. When the system resources are available and workload run policies are met, the WLM system sends the workload to stage 2.; [0095] management layer 764 provides: Resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and Pricing provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources … Security provides identity verification for cloud consumers and tasks, as well as protection for data and other resources. User portal provides access to the cloud computing environment for consumers and system administrators. Service level management provides cloud computing resource allocation and management such that required service levels are met”)
DiBasalmo et al (US 2015/0277987 A1) (Abstract;. [0001] The present disclosure relates to resource management in job scheduling systems, more particular aspects relate to management of computing resources in a resource pool. In job scheduling environments, various jobs may require computational resources in order to be executed and to avoid violations of Service Level Agreements (SLAs) with users.; [0040] – [0041]The policy evaluator may manage the resource pool. The resource pool may be used to execute jobs. Jobs may be various computing tasks which utilize one or more computing resources in the resource pool. The resource pool may execute jobs using computing resources in a planned schedule, herein referred to as a workload plan. A job scheduling system, such as a Tivoli Workload Scheduler may be used to create and execute one or more workload plans for the resource pool. One or more resource pools may be assigned a workload plan, the workload plan may include one or more jobs …. The policy evaluator may provide SLA support for the resource pool. The SLA may be an agreed upon level of computational service which the resource pool may be expected to maintain. In order to define a desired level of service quality, the policy evaluator may associate an SLA with each resource pool. Such SLA may be represented in the job scheduling system via a policy.; [0043] A method of allocating resources in a job scheduling system may include segmenting a workload plan into one or more time slots, the workload plan having one or more jobs for a resource pool. The one or more jobs may be scheduled in at least one of the time slots, the resource pool having one or more resources. [0059] – [0060] Ref FIG. 4)
Jackson (US 2011/0016214 A1) (Abstract: “…a brokering service for compute resources …. receiving a request for compute resources at the brokering service system, the request for compute resources being associated with a service level agreement (SLA) and based on the resource capabilities across the group of compute resource environments, selecting compute resources in one or more of the group of compute resource environments. The brokering service system receives workload associated with the request and communicates the workload to the selected resources for processing. [0011] - [0012]; [0042] “… the broker 310 becomes the enforcer of SLA requirements from the requestor associated with workload. [0080] ref  FIG. 6. Alternate pricing and other information for those resources may also be offered which can be used by the broker 310 to shift workload to those resources according to the individual SLA requirements for the various requesters
DE FOY et al. WO 2018089417 A1 ([0092] In NFV MANO, functions that are used in NFV orchestration may include one or more of the following:[0093] Resource orchestration is used to ensure there are adequate computing, storage, and network resources available to provide a network service. To meet that objective, the NFV Orchestrator (NFVO) can coordinate either with the virtualized infrastructure manager (VIM) or directly with NFV infrastructure (NFVI) resources, depending on the requirements. It can coordinate, authorize, release, and engage NFVI resources independently of any specific VIM. It also provides governance of virtual network function (VNF) instances sharing resources of the NFVI..[0107] – [0109] ref FIG.3 The data center orchestrator (such as ETSI orchestrator 304) has the information related to the available servers 308A-C, such as where they are located and how much computing resources are available
Saxena et al (US 2019/0132197 A1)(Abstract: The technique includes determining parameters of a cloud platform associated with an edge computing service associated with a network. The technique includes deploying the cloud platform, including configuring equipment external to the network and configuring equipment of the network. [0038] “… the systems and techniques that are described herein provide a common HA framework that ensures availability. Moreover, in accordance with example implementations, a set of tools are provided to obtain important information from the environment, such as representing telemetry, data analytics, rollover upgrades, loss-less in service software upgrade (ISSU), … The edge deployment and management engine 211 may provide a standard tool set (See FIG. 3), which accounts for key data around telemetry that allows localized and self-sufficient system management. [0041] ref  FIG. 6 apparatus 600 “… based on metrics for a cloud platform that is distributed across a network and end equipment that accesses the network, determine[s] a plan for deploying elements of the cloud platform on the end equipment and on the network; and automatically deploy[s] the elements based on the plan)
Young et al US 20170034643 A1 (Abstract: Technologies for performing an automated application exchange negotiation in an operator network include an endpoint device, a mobile edge computing device, a core computing device, an application provider computing device, and a network operator computing device….The mobile edge computing device is further configured to initiate the automated application exchange negotiation between the application provider computing device and the network operator computing device to determine one or more terms of the negotiation, including one or more terms of a service level agreement (SLA).[0019] “…a user of the endpoint device 102 requests an application (e.g., an internet of things (IoT) application, an enterprise application, a cloud-based application, a mobile device application, etc.) to be accessed by the endpoint device….[0023] Upon having received the updated quote, the application provider computing device 114 may then either accept or reject the proposed changes to the quote. If the application provider computing device 114 accepts the changes (i.e.,the terms of the SLA have been successfully negotiated), the application provider computing device 114 can send the application to the endpoint device 102; otherwise, the application provider computing device 114 may initiate a change to the updated quote and transmit the revised quote to the network operator computing device 116 in a cycle that may continue for a number of iterations 
Sif et al (US 20150063166 A1) Abstract: In one embodiment, a method for mobile network function virtualization (MNFV) includes creating an evolved packet core (EPC) cluster and associating a sub-network with the EPC cluster. The method also includes booting a virtual machine (VM) and attaching the VM to the EPC.[0004] MNFV may enable the cataloging, instantiation, and chaining of network functions with network-level services (service chaining) for rich services provided and to facilitate granular and standard mechanisms for the mobile network, the services and applications layers to exchange state, service level agreement (SLA), resources, and other information dynamically.[0077] ref FIG. 6;.[0185] Worker threads translate from the scheduler to request or response calls to CloudEPC or physical nodes, for example via OpenStack.TM. or an EMS) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643. The examiner can normally be reached Mon. – Fri  12pm-5pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A SHAW/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455